Title: From George Washington to Henry Knox, 3 September 1792
From: Washington, George
To: Knox, Henry


(Private) 
My dear Sir,Mount Vernon Sep. 3d 1792.    
I thank you sincerely for the medicine you were so obliging as to send for my Nephew, and for the sympathetic feeling you express for his situation. Poor fellow! neither, I believe will be of any avail. Present appearances indicate a speedy dissolution. He has not been able to leave his bed except for a few moments to set in an Arm Chair since the 14th or 15th of last Month. The paroxysm of the disorder seems to be upon him and death or a favourable turn to it must soon follow.
I pray you to turn your thoughts to the communications which may be necessary for me to refer to from the War Department at the opening of the next Session; that such documents as shall be adjudged proper for the occasion may be prepared by that time for both houses of Congress; and if any thing else of a general nature should occur to you I would thank you for noting it for consideration that nothing proper may escape communication.
I learn through the medium of a letter from the Auditor to his father in law, Doctr Craik, that Colo. Hamilton has it in contemplation to visit this part of the Country in the course of this, or the beginning of next month. Should this event take place and you could make it convenient to be of the party it will be unnecessary I hope for me to say that I should be very glad to see you under this roof. It is fair, however, to add, that this part of the Country has experienced more sickness this summer than is recollected to have happened for many years—first with the flux, and then with intermittant & remittant fevers. happily few deaths have been the consequence of either. The former is now over—but the latter is still prevalent. Both the French and British Ministers talked of coming this way. Should they still continue in the same mind I should be glad if by indirect enquiries you could ascertain & let me know the time, or times (if they come seperately) they may be expected. My present intention, if the peculiar

situation into which my affairs are thrown by the illness of my Nephew will not necessarily delay it, is to take the Sale of Lots in the Federal City in my way to Philadelphia—and this Sale is appointed to be on the 8th of October. I am &ca

G. W——n

